Citation Nr: 1031123	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and legal custodian




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 
1975.  In a May 1996 rating decision, he was found to be 
incompetent to handle the disbursement of funds.  The appellant 
is his legal custodian.  See October 2004 VA Form 21-4138 
(identifying L.P. as the Veteran's custodian) and May 2005 VA 
Field Examination (explaining the selection of the custodial 
appointment).  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

This case was remanded by the Board in May 2006, June 2007, and 
November 2009 for further development and is now ready for 
disposition.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as the result of his 
claimed in-service stressors.

2.  There is credible supporting evidence of record to establish 
the occurrence of at least one of the Veteran's claimed 
stressors, that of potentially dangerous fires aboard the fleet 
oiler, USS Hassayampa.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have 
been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection

As an initial matter, the Board notes that the provisions 
relating to the establishment of service connection for PTSD, 
found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 
2008.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2001) and 75 Fed. 
Reg. 41,092-01 (Jul. 15, 2001) (effectuating a correction to the 
July 13, 2010 Federal Register).  As set forth in the Federal 
Register, the revised provisions of 38 C.F.R. § 3.304(f) were 
made effective July 13, 2010, and apply to any claim that "[w]as 
appealed to the Board before July 13, 2010 but has not been 
decided by the Board as of that date."  Id.  Because the 
Veteran's claim was pending before the Board on July 13, 2010, 
but had not yet been decided at that juncture, the amended 
provisions of 38 C.F.R. § 3.304(f) are for consideration in this 
case.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. 
§ 4.125(a) (stating that if a diagnoses of a mental disorder does 
not conform to DSM-IV or is not supported by findings in the 
examination report, the rating agency shall return the report to 
substantiate the diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

With regard to stressors related to fear of hostile military or 
terrorist activity, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
also confirm "that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor."  38 C.F.R. § 3.304(f)(3).  
Additionally, "fear of hostile military or terrorist activity 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others . . . and the veteran's response to the 
event or circumstance involved a psychological or 
psychophysiological state of fear, helplessness, or horror."  
Id. (emphasis added).  Examples such activity includes, but is 
not limited to, an actual or potential improvised explosive 
device, vehicle-imbedded explosive device, incoming artillery, 
rocket, or mortar fire, grenade, small arms fire, including 
suspected sniper fire, or an attack upon friendly military 
aircraft.  Id.

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board acknowledges that the Veteran in 
this case has been diagnosed with PTSD.  According to a June 2008 
VA psychological examination, it was expressly determined that 
"he does meet the DSM-IV criteria for [PTSD]."  Accordingly, 
the first requirement necessary to establish service connection 
for PTSD, that of a medical diagnosis conforming with § 4.125(a), 
has been met.  

In considering whether the second requirement has been met, the 
Board recognizes that the medical evidence also establishes a 
link between the Veteran's current symptoms and an in-service 
stressor.  In this case, the VA examiner's June 2008 diagnosis of 
PTSD was issued as a result of multiple reported in-service 
incidents, including a report of noncombat-related fires aboard 
the Veteran's ship.  The VA examiner, in explaining the etiology 
of the Veteran's PTSD, expressly noted that the Veteran 
"endorses a history of [PTSD] symptoms dating back to his time 
in service, during which time he witnessed a number of incidents 
aboard ship."  Thus, the second criterion for service connection 
for PTSD has been met, and the Board must next evaluate the 
nature of his claimed stressors in order to determine whether 
there is credible supporting evidence that the claimed in-service 
stressors actually occurred.  

In this case, the Veteran contends that he developed PTSD as a 
result of various stressful experiences during his service in the 
United States Navy.  Specifically, he submitted statements 
asserting that he was subject to the following stressors:  (1) he 
was a member of the fire crew aboard the USS Hassayampa (AO-145), 
a fleet oiler, and there were fires started onboard for which he 
was responsible for containing and, given the characteristics of 
the vessel, inherently involved a risk of massive explosion; (2) 
he witnessed fellow soldiers decapitated or injured by snapped 
cable lines and narrowly escaped injury by one himself; (3) he 
was threatened in conjunction with a race riot while stationed 
onboard the USS Hassayampa near Subic Bay; (4) he participated in 
an "emergency breakaway" where he witnessed a crewman fall 
overboard; (5) he witnessed sailors almost drown and risk shark 
attack as a result of misguided command to reverse screws issued 
during a "swim call"; and (6) that he was negatively affected 
when he required to clean up the aftermath of a naval officer's 
suicide by shotgun.  See also the June 2008 VA examination 
(identifying these stressors, with the exception of race riot 
threats, as part of his past psychiatric history).

In reviewing these stressors, the Board finds that the claimed 
events do not constitute being engaged in combat with the enemy 
for VA purposes.  Rather, to have "engaged in combat," a 
veteran must establish that he "personally participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality, as determined on a case-
by-case basis."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 
2008).  Further, the evidence does not establish that the Veteran 
was diagnosed with PTSD in service, that he was a prisoner of 
war, or that he experienced fear of hostile military or terrorist 
activity so as to invoke the newly amended provisions of 
38 C.F.R. § 3.304(f)(3).  Accordingly, his statements and 
testimony concerning the reported stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  Rather, 
independent evidence is necessary to corroborate his statement as 
to the occurrence of the claimed stressors.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).

After carefully reviewing the claims file, the Board finds that 
there is credible evidence of record to support at least one of 
the Veteran's claimed stressors, that of potentially dangerous 
fires aboard the fleet oiler, USS Hassayampa.  In this case, at 
his hearing before the undersigned Veterans Law Judge in May 
2001, the Veteran explained that several fires occurred on the 
USS Hassayampa, and that, because the ship was a fleet oiler, 
there was a high risk of explosion and death with any fire that 
was not promptly controlled.  See Hearing Transcript (T.) at p. 
20-21.  Service personnel records in this case confirm that the 
Veteran completed firefighting training in October 1973, and 
service treatment records indicated he was stationed aboard the 
USS Hassayampa from at least September 1973 to April 1975.  In 
addition, the Board finds it especially significant that a review 
deck logs and other Navy records conducted by the U.S. Army and 
Joint Services Records Research Center (JSRRC) confirmed that a 
fire occurred, in a "soda fountain," aboard the USS Hassayampa 
in December 1973.  This evidence is consistent with his claim 
that he was a member of the fire crew and that there was a 
noncombat-related fire when he was stationed on the fleet oiler. 

Although the above information does not establish that the 
Veteran was personally involved or directly affected by the 
December 1973 fire, the law provides that corroboration of every 
detail of a stressor, such as a claimant's own personal 
involvement, is not necessary.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).   Given the circumstantial evidence of record 
corroborating the reported fire, as well as the Veteran's service 
aboard the fleet oiler at the time of the fire, the Board finds 
that the in-service stressor has been sufficiently verified.  
Accordingly, the third criterion for the establishment service 
connection for PTSD under 38 C.F.R. § 3.304(f) has also been met.

While the evidence is not unequivocal, under the benefit of the 
doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

Because the Veteran has been diagnosed with PTSD based upon, in 
part, a verified in-service stressor, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports the 
establishment of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  As such, the appeal is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


